NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                            JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 08-10408

              Plaintiff - Appellee,              D.C. No. 2:04-CR-00119-1

  v.
                                                 MEMORANDUM *
IRWIN A. SCHIFF,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                        Argued and Submitted May 10, 2010
                             San Francisco, California

Before: SILVERMAN, FISHER, and M. SMITH, Circuit Judges.

       Defendant-Appellant Irwin Schiff is a tax protester who was convicted of

conspiracy to defraud the government for the purpose of impeding and impairing

the Internal Revenue Service, assisting in the preparation of false income tax

returns, tax evasion, and filing false income tax returns. See United States v.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Cohen, 510 F.3d 1114, 1117 n.2 (9th Cir. 2007). During trial, Schiff represented

himself and the court convicted him of contempt fifteen times due to his unruly

courtroom behavior. Id. at 1117. Previously, on direct appeal of his tax and

contempt convictions, we affirmed his convictions, but issued a limited remand

instructing the district court to submit written contempt orders. Id. at 1119. Schiff

now appeals for a second time, arguing that pursuant to the intervening case

Indiana v. Edwards, 128 S. Ct. 2379 (2008), the district court should not have

allowed him to represent himself at trial. As the facts and procedural history are

familiar to the parties, we do not recite them here except as necessary to explain

our decision. This court has jurisdiction under 28 U.S.C. § 1291. We affirm.

      A district court may deny a defendant’s request to represent himself if the

defendant is unable “to carry out the basic tasks needed to present his own defense

without the help of counsel,” even if he has been found competent to stand trial.

Edwards, 128 S. Ct. at 2386. There is no reason here to direct the district court to

re-evaluate Schiff’s mental readiness for trial, since it is apparent that Schiff “was

mentally competent to conduct his own defense under the Edwards standard.”

United States v. Ferguson, 560 F.3d 1060, 1068 (9th Cir. 2009).

      Although Schiff suffers from bipolar disorder and possibly a delusional

disorder, his afflictions did not prevent him from adequately conducting his own


                                          -2-
defense. Schiff had a coherent trial strategy, offered rational defenses, conducted

cross-examinations, direct examinations, and made a closing argument. Cf.

Ferguson, 560 F.3d at 1063-64 (noting the defendant’s bizarre, nonsensical

rambling and his failure to conduct any opening statement, cross-examinations, or

closing argument).

      Furthermore, there is no doubt that the magistrate judge and district judge

considered Schiff competent to represent himself. The magistrate judge explicitly

found Schiff intelligent, sophisticated, and prepared to proceed with his own

defense. During remand proceedings, the district judge said that Schiff was “still

competent to represent himself.” The expert doctors found Schiff “competent to

stand trial and fit to . . . represent himself despite not being particularly savvy with

court proceedings.” Thus, the district court distinguished between competence to

stand trial and competence to represent oneself, and found Schiff competent on

both bases. The concerns voiced by the Court in Edwards are therefore not present

here, and nothing in Edwards suggests that the trial court judge erred in allowing

Schiff to exercise his Sixth Amendment right to self representation.

      AFFIRMED.




                                           -3-